            Case 1:21-cr-00048-LY Document 434 Filed 05/12/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION

USA                                              §
                                                 §
vs.                                              §     NO: AU:21-CR-00048(14)-LY
                                                 §
(14) Cody Richards                               §

                       ORDER OF TEMPORARY DETENTION

Place:         BY VIDEO
Presiding Judge: U.S. Magistrate Judge Mark Lane                 Date and Time: May 17, 2021 at
                                                                 02:30 PM

      IT IS ORDERED that this case is set for a DETENTION HEARING BY VIDEO

TELECONFERENCE on May 17, 2021 at 02:30 PM. Video teleconference information will

be sent to counsel of record. Members of the public wishing to attend should contact Courtroom

Deputy Amanda Deichert at Amanda_Deichert@txwd.uscourts.gov. Pursuant to Rule AT-5(l) of

the Local Court Rules of the United States District Court for the Western District of Texas,

photographing, broadcasting, or televising any judicial proceeding or any person directly or

indirectly involved in a proceeding, whether court is in session or not, in or from any part of a

United States Courthouse, is prohibited, except with the permission of the judge presiding.

      IT IS FURTHER ORDERED that in the event the services of a court interpreter are

required, counsel for the defendant shall notify the U.S. District Clerk’s Office no less than three

days before the date of the hearing.

      Pending the hearing, the defendant is to be detained in the custody of the United States

Marshal or any other authorized officer. The custodian must bring the defendant to the hearing at

the time, date, and place set forth above.
         Case 1:21-cr-00048-LY Document 434 Filed 05/12/21 Page 2 of 3




   If the defendant chooses to waive the hearing, a written waiver (attached) must be signed by

defendant and defendant's counsel and filed by 4:00 p.m. the day before scheduled hearing.



SIGNED on May 12, 2021.
                                               ______________________________
                                               MARK LANE
                                               UNITED STATES MAGISTRATE JUDGE
             Case 1:21-cr-00048-LY Document 434 Filed 05/12/21 Page 3 of 3




                      UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

USA                                             §
                                                §
vs.                                             §     Case Number: AU:21-CR-00048(14)-LY
                                                §
(14) Cody Richards                              §
      Defendant


             DEFENDANT'S RESPONSE TO NOTICE OF DETENTION HEARING

     Defendant, (14) Cody Richards, files this response to the Notice of Detention Hearing which
was issued by the Court. After further investigation, Defendant wishes at this time to waive
his/her right to the detention hearing, subject to his/her right to bring a motion concerning
detention at a later date.



                                                    Respectfully submitted,
Defendant


Date                                                Attorney for Defendant




                                CERTIFICATE OF SERVICE


      This is to certify that a true and correct copy of the foregoing document was hand
delivered to the Assistant United States Attorney on the           day of           , 20   .




                                                    Attorney for Defendant
